Citation Nr: 0843651	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lactose intolerance 
due to disaccharidase deficiency (claimed as irritable bowel 
syndrome).

2.  Entitlement to a compensable disability rating for 
service-connected low back strain.  

3.  Entitlement to a compensable initial disability rating 
for service-connected pseudofolliculitis barbae.

4.  Entitlement to a compensable initial disability rating 
for service-connected gastroesophageal reflux with history of 
gastritis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to June 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in July 2005, a statement of the case was issued 
in December 2005, and a substantive appeal was received in 
February 2006.  

The February 2006 substantive appeal was also received with 
regard to an increased initial disability rating for post-
traumatic stress disorder (PTSD), but a 100 percent 
disability rating for PTSD was subsequently assigned by 
rating decision in June 2006.  The issue of increased initial 
disability rating for PTSD is therefore no longer in 
appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated in the substantive appeal received in 
February 2006 that he wanted a hearing before the Board.  It 
does not appear that he subsequently withdrew that request 
and it does not appear that any action has been taken with 
regard to the request. 

On these facts, the Board finds that there remains an 
outstanding request for a Board hearing.  Pursuant to 38 
C.F.R. § 20.700 (2008), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Travel Board and Video hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board hearing at the RO (Travel Board) 
before a Veterans Law Judge, pursuant to 
the veteran's request.  After the hearing 
is conducted, or in the event the hearing 
is canceled or the veteran otherwise fails 
to appear, the case should be returned to 
the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


